Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 10/15/2021.  Claims 1, 15, and 21 have been amended.  Claim 5 has been cancelled.  Therefore claims 1-4 and 6-21 are pending and addressed below.
DETAILED ACTION
Claim Objections
	The claims submitted 10/15/2021 should have been submitted as a separate paper as required by 37 CFR 1.4(c).  The paper has been entered.  However, all future correspondence must comply with 37 CFR 1.4.
MPEP	608.01(m) and 608.01(i)(h)   Form of Claims
The claim or claims must commence on a separate sheet and should appear after the detailed description of the invention. While there is no set statutory form for claims, the
present Office practice is to insist that each claim must be the object of a sentence
starting with “I (or we) claim,” “The invention claimed is” (or the equivalent).  If, at the
time of allowance, the quoted terminology is not present, it is inserted by the Technology
Center (TC) technical support staff. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See
Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).

Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation,  37 CFR 1.75(i).  There may be plural indentations to further segregate subcombinations or related steps. In general, the printed patent copies will follow the format used but printing difficulties or expense may prevent the duplication of unduly complex claim formats.

Reference characters corresponding to elements recited in the detailed description and
the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters, which may appear in the claims. The use of reference characters is to be considered as having no effect on the scope of the claims.

Many of the difficulties encountered in the prosecution of patent applications after final
rejection may be alleviated if each applicant includes, at the time of filing or no later than
the first reply, claims varying from the broadest to which he or she believes he or she is
entitled to the most detailed that he or she is willing to accept.

Claims should preferably be arranged in order of scope so that the first claim presented is the least restrictive. All dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable. Where separate species are claimed,
the claims of like species should be grouped together where possible. Similarly, product
and process claims should be separately grouped. Such arrangements are for the purpose of facilitating classification and examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a human being detection system, including a computing device and at least one sensor, detects…” makes it unclear what is detecting.  Is it the system, the computing device, or the sensor?  Also, the recited language makes it read like a method claim—the system detects.  It may be more appropriate to re-word such as “wherein the system detects”. 
Regarding claim 15, there is a similar issue as in claim 1 (see preceding paragraph).
Any unspecified claim is rejected as being dependent upon a rejected base claim.  In light of the above, the claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courtot (US 20160169605 A1).
Regarding claims 1 and 2, Courtot discloses a human being detection system, including a computing device (CPU 102) and at least one sensor (infrared sensor 101) that detects only at least one human being (par. 25) within a predetermined areas of a line of sight (in front of the nozzle, par. 22) of a firearm 104; a discharge prevention mechanism 103 that includes a trigger mechanism maintained in an inoperable state when the at least one human being is detected.  
Regarding method claims 15 and 16, in view of the structure disclosed by Courtot, the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 6-7, 9-10, 13-14, and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Courtot (US 20160169605 A1) in view of Ehrlich (US 2014/0028856 A1).
Regarding claim 3, Courtot discloses the firearm discharge prevention system according to claim 1, except he doesn’t explicitly disclose wherein the discharge prevention mechanism includes a projectile loading mechanism (par. 46) which is maintained in an inoperable state when a human being is detected.  However, Ehrlich discloses within the same field of endeavor, firearms, a discharge prevention mechanism that includes a projectile loading mechanism (par. 46) which is maintained in an inoperable state when a human being is detected (“only allow firing if the aiming system determines the target will be hit”, firearm system can lock/unlock based on location of the target/human – par. 42).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Courtot’s discharge prevention mechanism with one similar to that of Ehrlich’s in order to provide another safety mechanism for the firearm.
Regarding claim 4, Ehrlich discloses the firearm discharge prevention system wherein the discharge prevention mechanism includes a trigger mechanism and a projectile loading mechanism which are maintained in an inoperable state when a human being is detected (par. 46; fig. 1-2).

Regarding claim 7, Ehrlich discloses the firearm discharge prevention system according to claim 6, wherein the array of sensors are of different types (image sensors, motion sensors, etc – fig. 1).
Regarding claim 9, Ehrlich discloses the firearm discharge prevention system according to claim 1, further comprising a warning device (par. 98), which outputs a warning when the human being detection system detects a human being within the predetermined area.
Regarding claim 10, Ehrlich discloses the firearm discharge prevention system according to claim 9, wherein the warning device outputs a visual warning (par. 89).
Regarding claim 13, Ehrlich discloses the firearm discharge prevention system according to claim 6, wherein the at least one sensor includes a proximity sensor (44 – fig. 2) which outputs distance information between the firearm and an object or human being.
Regarding claim 14, Ehrlich discloses the firearm discharge prevention system according to claim 13, wherein the discharge prevention mechanism is maintained in an inoperable state when the computing device determines the distance information from the at least one sensor is a predetermined close distance (par. 42).
Regarding method claims 17-20 in view of the structure disclosed by Ehrlich, the method of operating the device would have been inherent (see claims 1-4, 9, and 14), since it is the normal and logical manner in which the device could be used.
Regarding claim 21, Courtot/Ehrlich discloses the claimed invention except they may not explicitly disclose the at least one sensor being a plurality of sensors of one of a same type or different types.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Courtot doesn’t disclose/teach detecting “only” a human being, examiner respectfully disagrees.  Courtot clearly discloses and teaches that his device is for distinguishing between human and non-human or “unwanted” targets multiple times, even though he only talks about detecting a human by temperature.  Courtot teaches “unwanted temperature” range and gives 85-105deg F as an example.  Examiner agrees with applicant’s argument that 85-105deg can include other types of targets, but applicant also doesn’t disclose, and certainly doesn’t claim, exactly how her invention detects “only” at least one human.  Page 6 of applicant’s specification states,
“For example, the computing device 5 may determine a human being is present based on algorithms for recognition of a human face, thermal image or temperature, human form or shape, speed of movement, shape matching or pattern matching, or a combination thereof. The method, devices or means for determining the presence of a human is not limited, and can be any method, device or means already known in the art or developed hereafter.”
This is a very broad statement.  Furthermore “detects only at least one human being” could still reasonably be interpreted to include detecting other things/humans since it recites “at least one” human.
As the claims are recited (claims 1 and 15 at least), the system only requires one computing device and one sensor.  That combination is incapable of detecting only human targets, i.e. not enabled, based on the disclosure that “the computing device 5 may detect a human being is present based on … temperature,” and the fact that Courtot clearly discloses detecting a human being based on temperature.  Applicant can’t have it both ways—broad disclosure and claim(s) but conveying a narrower meaning.  That is, more would be necessary to exclude Courtot and properly convey “only” a human target.
If Applicant were willing to incorporate something else from the list (but see below), there may be allowable subject matter, provided the prior art doesn’t fairly teach that combo.
That said, US 2014/0028856 to Ehrlich discloses automatic target recognition, pp 0021, facial recognition, pp 0022, target speed, pp 0026, an imaging sensor, pp 0027, and a laser range finder, pp 0028 (obviating the proximity sensor of, e.g., claim 13).  So at this point, it’s not clear if any of the disclosed combinations would be allowable.  While Ehrlich is concerned with targeting human beings in order to shoot them (at least potentially—it also discloses distinguishing between friend or foe, pp 0024, so at least one human target won’t be shot at), it would seem that one of ordinary skill in the art would recognize the benefit of being able to distinguish human targets more clearly for any purpose, i.e. not shooting them.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MICHAEL D DAVID/Primary Examiner, Art Unit 3641